UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-6148


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

RYAN LEE ZATER,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:00-cr-00626-CMC-1)


Submitted:   April 16, 2015                 Decided:   April 21, 2015


Before AGEE and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed in part dismissed in part by unpublished per curiam
opinion.


Ryan Lee Zater, Appellant Pro Se.        Stacey Denise Haynes,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ryan Lee Zater appeals the district court’s order denying

his    motion     for    reduction       of    sentence.         We    agree     with      the

district court that neither 18 U.S.C. § 3582(c)(2) (2012) nor

Fed.    R.   Crim.      P.     35     authorizes   such    a     reduction,          and   we

therefore affirm the district court’s ruling.

       The court also ruled that Zater’s motion was, in effect, an

unauthorized successive motion for relief under 28 U.S.C. § 2255

(2012) over which it lacked jurisdiction.                      The district court’s

determination       that       it    lacked    jurisdiction      over     a    successive

motion without authorization from this court is not debatable or

wrong.       28    U.S.C.       §§     2244,   2253(c)(1)(B),          2255(h)       (2012).

Therefore, to the extent Zater seeks to challenge that decision,

we deny a certificate of appealability and dismiss the appeal.

       Accordingly, we affirm in part and dismiss in part.                                  We

dispense     with       oral        argument   because     the        facts    and     legal

contentions       are   adequately        presented   in    the       materials       before

this court and argument would not aid the decisional process.



                                                                      AFFIRMED IN PART,
                                                                      DISMISSED IN PART




                                               2